Woods, J.
Tbe action was commenced in a state court, — the circuit court of Washington county. The complaint charges that the defendant was, on the twenty-fourth day of December, 1883, “the owner of a certain railroad known as and called the Louisville, New Albany & Chicago Bailway; that said railway extended from the city of Louisville, in the state of Kentucky, to the city of Chicago, in the state of Illinois;” and that on that day, at the town of Salem, Washington county, Indiana, through which town, county, and state said road passes, the plaintiff, as a passenger, entered one of the cars of said railway company to be carried from Salem to Louisville, and that by reason of a defective bridge the car was precipitated into Blue river, in said county, whereby the plaintiff suffered injury, etc. Process was served upon an agent of the defendant at Salem, Indiana-. The defendant appeared and moved for a transfer of the cause to this court, for the reason, as stated in the petition for removal, that the defendant “is, and was at the commencement of the action, a corporation, duly created such by an act, of the general assembly of the commonwealth of Kentucky, and doing business, and has now and had then its chief office, in the state of Kentucky, and is á citizen of said state of Kentucky; and that the plaintiff is, and was at the commencement of this action, a citizen of the state of Indiana; and that the matter and amount in controversy exceeds," etc.
The motion to remand is made upon three grounds: (1) The cause was certified to this court before the issues were formed; (2) the cause was removed upon a petition which does not affirmatively state that the defendant was and is not a citizen of Indiana; (3) that at the time of the removal the defendant was and still is a corporation-duly organized under the laws of Indiana, and was then and still is a citizen of both the states of Kentucky and Indiana by reason of its organization in said states respectively.
The third cause is supported by proof of its truth, and brings the case within the authority of the decision in Chicago & W. I. R. Co. v. Lake Shore & M. S. Ry. Co. 10 Biss. 122; S. C. 5 Fed. Rep. 19. See, also, Copeland v. Memphis, etc., Co. 3 Woods, 651; Chicago & W. I. *569R. Co. v. Lake Shore & M. S. Ry. Co. 5 Fed. Rep. 19; Uphoff v. Chicago, St. L. & N. O. R. Co. Id. 545; Nashua & L. R. Co. v. Boston & L. R. Co. 8 Fed. Rep. 458; Johnson v. Philadelphia,, W. & B. R. Co. 9 Fed. Rep. 6; Horne v. Boston & M. R. Co. 18 Fed. Rep. 50; St. Louis, A. & T. H. R. Co. v. Indianapolis & St. L. R. Co. 9 Biss. 144; Muller v. Dows, 94 U. S. 444.
Cause remanded.